Title: From George Washington to the United States Senate, 7 August 1790
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [New York],August 7th 1790.

I lay before you a Treaty between the United States and the Chiefs of the Creek-Nation, now in this city, in behalf of themselves and the whole creek-nation, subject to the ratification of the President of the United States, with the advice and consent of the Senate.
While I flatter myself that this Treaty will be productive of present peace and prosperity to our southern frontier, it is to be expected that it will also, in its consequences, be the means of firmly attaching the Creeks and the neighbouring Tribes to the interests of the United States.
At the same time it is to be hoped that it will afford solid grounds of satisfaction to the State of Georgia, as it contains a regular, full, and definitive relinquishment, on the part of the creek-nation, of the Oconee land, in the utmost extent in which it has been claimed by that State, and thus extinguishes the principal cause of those hostilities, from which it has more than once experienced such severe calamities.

But although the most valuable of the disputed land is included, yet there is a certain claim of Georgia, arising out of the Treaty, made by that State at Galphinston in November 1785, of land to the eastward of a new temporary line from the forks of the Oconee and Oukmulgee, in a southwest direction to the St Mary’s river, which tract of land the Creeks, in this city, absolutely refuse to yield.
This land is reported to be generally barren, sunken, and unfit for cultivation, except in some instances on the margin of the rivers, on which, by improvement, rice might be cultivated—its chief value depending on the timber fit for the building of ships, with which it is represented as abounding.
While it is thus circumstanced on the one hand, it is stated by the Creeks on the other to be of the highest importance to them, as constituting some of their most valuable winter hunting ground.
I have directed the Commissioner, to whom the charge of adjusting this Treaty has been committed, to lay before you such papers and documents, and to communicate to you such information relatively to it, as you may require.

Go: Washington

